DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claim
Claims 1-11 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 & 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,381,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite all of the currently pending limitations.  Current claim substantially corresponds to patented claim 1, current claims 2-4 corresponds to patented claim 4, current claim 5 corresponds to patented claim 2, and current claims 10-11 correspond to patented claim 3. 
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7-9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the syringe adapter luer connector" in the second indented clause, “the syringe adapter seal” and “the syringe first adapter seal” in the second to last indented clause of the claim, as well as “the tip of the needle being disposed within the shuttle lumen when the shuttle is in a distal-most position” in the last indented clause of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Examiner thinks that "the syringe adapter luer connector" can be changed to "a syringe adapter luer connector" and “the syringe adapter seal” can be changed to “a syringe adapter seal.”  As for “the syringe first adapter seal,” the word “first” should be removed, thus becoming simply “the syringe adapter seal.”  In regards to the last indented clause, Examiner thinks that it can be amended to “a tip of a needle of the syringe adapter is configured to be disposed within the shuttle lumen when the shuttle is in a distal-most position.”  Claims 3-4 are rejected for being dependent on Claim 2.
Claim 7 also recites “the tip of the needle of the syringe adapter,” which lacks antecedent basis. Examiner assumes that it should read “a tip of a needle of the syringe adapter.”  Claims 8-9 are rejected for being dependent from Claim 7.
Claim 11 recites “each seal,” thus implying there would be more than one seal.  However, there is only one seal recited in Claim 1 (upon which Claim 10 depends, and Claim 11 depends from claim 10).  As currently presented, Claim 11 is considered to be a substantial duplicate of Claim 10 albeit minor difference in claim language.
Allowable Subject Matter
Claims 1, 5-6, 10 are allowable.  Please note the obvious-type double patenting rejection for Claims 1, 5, & 10 over US 9,381,137.
Claims 2-4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The same reasons as indicated for related case 14/681,181 (now US 9,381,137) apply.
No prior art is found to teach a vial adapter having the claimed structural features and functional capabilities.
Hasegawa et al. (US 2009/0326506), Kubo (US 2012/0123382), and Tornqvist (US 2010/0147402) are considered to share the most structural features as the currently claimed invention (in particular independent Claim 1). However, all of the references miss at least the expansion chamber between the cover and the base, the pair of guide pins, the pair of opposed guide surfaces, and the bladder located between the adapter support and the base.
Examiner disagrees with the Written Opinion on the corresponding claim (claim 26) of the WIPO application (WO/2011/150037), in particular that Kraus (US 2007/0079894) teaches the annular flange and annular rim in the adapter support. Additionally, there is no obvious reason to modify the vial adapter of Kraus further with select structures from three other references. The remaining claims are allowable at least for being dependent from Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubo (US 2012/0123382) is briefly discussed above under “Allowable Subject Matter.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        22 May 2021